        Case 1:20-cv-00861-HBK Document 18 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    JASON E. CALHOUN,                               CIVIL NO. 1:20-cv-00861-HBK (SS)

 9                       Plaintiff,                   ORDER APPROVING PARTIES’ JOINT
                                                      STIPULATION UNDER SENTENCE FOUR OF
10           v.                                       42 U.S.C. § 405(g) AND REVERSING FINAL
                                                      DECISION AND REMANDING CASE
11    COMMISSIONER OF SOCIAL
      SECURITY,
                                                      (Doc. No. 17)
12
                         Defendant.
13                                                    ORDER TO TERMINATE ALL PENDING
                                                      MOTIONS AND DEADLINES
14

15

16          Pending before the Court is the parties’ Stipulation for Remand filed June 15, 2021. (Doc.
17   No. 17). Plaintiff Jason E. Calhoun and the Commissioner of Social Security jointly stipulate to
18   remand this case for further administrative proceedings under sentence four of 42 U.S.C. § 405(g)
19   and for judgment to be entered in Plaintiff’s favor. (Id.).
20          The United States Supreme Court held that the Social Security Act permits remand in
21   conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision.
22   See Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under
23   the Equal Access to Justice Act and calculating deadline using date of final judgment). The
24   Melkonyan Court recognized 42 U.S.C. § 405(g) contemplates only two types of remands: a
25   sentence four or a sentence six remand. Id. at 98. A sentence four remand authorizes a court to
26   enter “a judgment affirming, modifying, or reversing the decision of the Secretary, with or
27   without resetting the cause for a rehearing.” Id. at 98 (other citations omitted).
28
                                                        1
        Case 1:20-cv-00861-HBK Document 18 Filed 06/17/21 Page 2 of 2


1             Here, the parties’ stipulation and proposed order seeks remand under sentence four and

2    reversal of the Commissioner’s final decision. (Doc. 17. at 1-2). The parties further stipulate that

3    the Administrative Law Judge should “conduct any necessary further proceedings and issue a new

4    decision with evidentiary support for the findings” and should “reevaluate the medical evidence,

5    including, but not limited to, all opinion evidence… reevaluate Plaintiff’s maximum residual

6    functional capacity…evaluate further whether Plaintiff has the residual functional capacity to

7    perform his past relevant work or any other work and, if appropriate, obtain supplemental

8    vocational expert testimony to assist in determining what jobs exist, if any, for Plaintiff given his

9    age, education, and work experience and residual functional capacity,” and update the

10   administrative record “as warranted.” (Id. ).

11            Accordingly, it is now ORDERED:

12            1.      The Court APPROVES the parties’ Joint Stipulation (Doc. No. 17).

13            2.      The Commissioner of Social Security’s decision is REVERSED, judgment shall

14   be entered in favor of Plaintiff, and this case is REMANDED to the Commissioner of Social

15   Security for further proceedings consistent with the parties’ Joint Stipulation and this Order under

16   sentence four, 42 U.S.C. § 405(g).

17            3.      The Clerk is respectfully requested to terminate any pending motions/deadlines

18   and close this case.

19
     IT IS SO ORDERED.
20

21
     Dated:        June 16, 2021
22                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
